ORDER

PER CURIAM:
AND NOW, this 13th day of May, 1996, the Petition for Allowance of Appeal is hereby GRANTED, BUT LIMITED to the following issues:
(1)-Whether a trial judge can enter summary judgment in favor of a mental health facility covered under the Mental Health Procedures Act where an allegation of gross negligence is offered.
(2)-Whether gross negligence has been demonstrated by the pleadings, reports, depositions and records so as to preclude entry of the order granting summary judgment on behalf of Abington Memorial Hospital.